UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


TACARA WINDOM,

                             Plaintiff,         6:17-cv-06720-MAT
                                                DECISION AND ORDER
                   -vs-

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                     Defendant.



                              INTRODUCTION

     Tacara Windom (“Plaintiff”), represented by counsel, brings

this action pursuant to Title XVI of the Social Security Act (“the

Act”),   seeking    review   of   the   final   decision   of   the   Acting

Commissioner of Social Security (“Defendant” or “the Commissioner”)

denying her application for supplemental security income (“SSI”).

The Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 1383(c). Presently before the Court are the parties’ competing

motions for judgement on the pleadings pursuant to Rule 12(c) of

the Federal Rules of Civil Procedure. For the reasons set forth

below, Plaintiff’s motion is denied and Defendant’s motion is

granted.

                          PROCEDURAL BACKGROUND

     Plaintiff protectively filed for SSI benefits on May 15, 2013,

alleging disability as of August 10, 2012 due to depression,

posttraumatic stress disorder, bipolar disorder, anxiety, and high

blood pressure. Administrative Transcript (“T.”) 80-81. The claim
was initially denied on January 10, 2014. T. 104-14. At Plaintiff’s

request,   a   hearing   was   held   before   administrative   law   judge

(“ALJ”)Brian Kane on May 22, 2014. T. 37-79. On June 25, 2014, the

ALJ issued an unfavorable decision. T. 20-32. On September 18,

2014, the Appeals Council denied Plaintiff’s request for review.

T. 1-3. Plaintiff instituted a civil action in this Court, and on

December 15, 2015, this Court remanded the claim for further

administrative proceedings. See Windom v. Colvin, No. 6:14-CV-

06652(MAT), 2015 WL 8784608 (W.D.N.Y. Dec. 15, 2015).

     On remand, the Appeals Council vacated the ALJ’s decision and

remanded the matter for further consideration and development.

T. 818-20. Plaintiff appeared with her attorney at three subsequent

hearings before the ALJ, on June 30, 2016, October 6, 2016, and

July 21, 2017. T. 749-817. A medical expert (“ME”) also testified

at the October 6, 2017 and July 21, 2017 hearings (T. 788-817) and

a vocational expert (“VE”) testified at the July 21, 2017 hearing

(T. 749-87). On August 17, 2017, the ALJ issued an unfavorable

decision. T. 722-39. This action followed.

                            THE ALJ’S DECISION

     The   ALJ    applied      the    five-step   sequential    evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a); 20 C.F.R. § 416.920(a)(4). At step one

of the sequential evaluation, the ALJ found that Plaintiff had not

engaged in substantial gainful activity since the application date.


                                       2
T.727. Plaintiff had worked since the onset date and the ALJ found

this work activity could reasonably constitute substantial gainful

activity; however, the ALJ decided not to consider those earnings

as constituting substantial gainful activity and instead decided

the entirety of the relevant period in his decision. In any event,

the ALJ found the work performed since the alleged onset date was

consistent with his RFC finding. Id.

     At    step   two,   the    ALJ    determined   that   Plaintiff   had   the

“severe”    impairments        of:    major   depressive   disorder,   bipolar

disorder, border line personality disorder, generalized anxiety

disorder, and posttraumatic stress disorder. T. 728.

     The ALJ also considered Plaintiff’s obesity, hypertension with

possible left ventricular strain, pericarditis, and bilateral knee

pain. T. 728. The ALJ determined that, based on the medical

evidence of record, none of the above listed physical impairments

caused more than minimal limitation in the Plaintiff’s ability to

perform basic work activities, and accordingly, these physical

impairments were nonsevere. Id.

     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equaled an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. T. 730.

     Before proceeding to step four, the ALJ assessed Plaintiff as

having the residual functional capacity (“RFC”) to perform a full


                                          3
range of work at all exertional levels but with the following

nonexertional   limitations:    can    have    occasional   contact   with

coworkers and the public; can engage in simple work requiring

specific vocational preparation level four or below; and can

understand, remember, and carry out simple unskilled work but is

incapable of repetitive industrial processes, but cannot perform

fast-paced work. T. 731.

     At step four, the ALJ determined that Plaintiff had no past

relevant work. T. 738. At step five, the ALJ relied on the VE’s

testimony to find that, taking into account Plaintiff’s age,

education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that Plaintiff can

perform, including the representative occupations of linen grader,

laundry sorter, and photocopy machine operator. T. 738-39. The ALJ

accordingly found that Plaintiff was not disabled as defined in the

Act. T. 739.

                            SCOPE OF REVIEW

     A   district   court    may      set    aside   the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.           42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”


                                   4
in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a    reasonable   mind   might   accept     as   adequate      to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).   The    reviewing    court      nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review      for    substantial      evidence     does    not       apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                    DISCUSSION

         Plaintiff asks the Court to remand this matter for additional

administrative       proceedings, contending          that   the    ALJ committed

reversible error at step two of the sequential evaluation when he

determined she had no severe physical impairments.                         Plaintiff

further argues that the ALJ compounded this error by failing to

include any exertional limitations in his RFC finding.                     The Court

finds these arguments without merit and affirms the final decision

of the Commissioner, for the reasons discussed below.




                                        5
I.     Step Two Severity Standard

       At step two of the sequential analysis, the ALJ considers the

medical severity of the claimant’s impairments. See 20 C.F.R.

§ 416.920(a)(4)(ii). If an impairment is found to significantly

limit the claimant’s physical or mental ability to do basic work

activities, that impairment will be found to be severe. 20 C.F.R.

§     416.920(c).     Notably,     the   claimant    bears    the    burden   of

demonstrating that an alleged medical impairment significantly

limits her ability to engage in basic work-related functions at

step two. See Cox v. Astrue, 993 F. Supp. 2d 169, 178 (N.D.N.Y.

2012) (“The claimant bears the burden of presenting evidence

establishing severity.”).

       Step two acts as a filter to screen out de minimis disability

claims and, “as the Second Circuit has emphasized, is not a

demanding standard.” McHugh v. Astrue, No. 11-CV-00578 MAT, 2013 WL

4015093,    at   *9    (W.D.N.Y.    Aug.     6,   2013)   (collecting   cases).

Nonetheless, to be considered severe, an impairment or combination

of impairments must cause “more than minimal limitations in [a

claimant’s] ability to perform work-related functions.” Donahue v.

Colvin, No. 6:17-CV-06838(MAT), 2018 WL 2354986, at *5 (W.D.N.Y.

May 24, 2018).

II.    Consideration of Plaintiff’s Physical Impairments

       In this case, Plaintiff originally alleged disability due to

depression,      posttraumatic      stress    disorder,    bipolar    disorder,

                                         6
anxiety, and high blood pressure. T. 80-81. Plaintiff now asserts

that several additional physical impairments affect her functional

capacity, including knee pain, hypertension, and pericarditis. See

Docket No. 12-1 at 16.

     In his decision, the ALJ noted the record reflected that

Plaintiff   had several       physical conditions,          including obesity,

hypertension,      pericarditis,     and      bilateral   knee   pain.     T.   728.

However,    the    ALJ    found   each   of    these   conditions    was    either

controlled, minimally treated, anomalously episodic, or lacking in

specific complaints to support a finding that it caused more than

minimal limitation in Plaintiff’s ability to perform basic work

activities.   Id.     The   ALJ   also     noted   that    the   medical    record

demonstrates Plaintiff’s principal treatments have been related to

mental health issues, with only isolated care related to her

hypertension and pericarditis. Id.

        The       ALJ’s   conclusions      regarding      Plaintiff’s    physical

impairments are well-supported by the medical evidence of record.

Considering first Plaintiff’s hypertension, the medical record

demonstrates Plaintiff’s ongoing treatment with medication, diet,

and exercise counseling. See T. 333, 422, 1730. The medical record

also indicates Plaintiff has a history of noncompliance for her

hypertension treatment. For example, on March 23, 2017, nurse

practitioner Sara Genovese reported in a treatment note that

Plaintiff stated she did not know the last time she took her blood


                                         7
pressure medication and that she was not doing blood pressure

checks at home. T. 1738.              As the ALJ correctly concluded, nothing

in the record suggests that Plaintiff’s hypertension interferes

with her ability to perform work-related activities.

      Turning to Plaintiff’s pericarditis, in February 2015, an

echocardiogram revealed borderline pulmonary hypertension and a

small posterior pericardial effusion with mild circumferential

thickening consistent with pericarditis. T. 1227. However, on

April 23, 2015, a comprehensive cardiovascular examination was

within    normal     limits       and     an    echocardiogram        showed    normal

pericardium with no evidence of a pericardial effusion. T. 1252-54.

On   October   1,    2015,      an     echocardiogram       revealed    vital    signs

consistent with pericarditis. T. 1330. On September 15, 2016,

Plaintiff was seen at the Highland Cardiology clinic for a re-

evaluation of her “mild chest pain.” T. 1763. Plaintiff reported

she had    been     chest      pain    free,    with    some   intermittent,     short

durations of chest pressure unrelated to activity such as walking,

leaning forward or back. Id. She stated she was not sure why she

needed to be evaluated, and denied chest pain, shortness of breath,

lightheadedness,         and   dizziness.       Id.    An   updated   echocardiogram

showed no significant changes from the October 1, 2015 report.

Specifically,      the    report       showed   normal      biventricular      systolic

function, no significant valvular abnormalities, and no pericardial

effusion. T. 1766.        This evidence, particularly Plaintiff’s denial


                                            8
of any significant symptoms, amply supports the ALJ’s conclusion

that Plaintiff’s pericarditis was not severe.

     Plaintiff also claims the ALJ should have found her knee and

toe pain severe.        Again, and as the ALJ correctly found, the

medical evidence of record does not show that these impairments had

any significant impact on Plaintiff’s ability to perform work-

related activity. On September 13, 2016, at a routine physical

exam,   Plaintiff   complained   of   pain   in   her    right    knee   to   NP

Genovese. T. 1729. On examination, Plaintiff had a normal gait.

T. 1730. No additional information regarding Plaintiff’s knee was

noted. T. 1729-32. On February 23, 2017, Plaintiff complained that

she had numbness in both of her big toes for two years. T. 1741. NP

Genovese noted that Plaintiff was irate no one had addressed the

issue with her. Id. NP Genovese assessed Plaintiff’s toe issue as

“likely a benign finding” with “no sensory deficit.” T. 1743.                 As

the ALJ noted, the record contains no evidence of a diagnosed knee

or toe impairment and there is no evidence Plaintiff ever had

orthopedic, neurological, or rheumatological consultations for

knee-related complaints. Plaintiff has not satisfied her burden of

demonstrating a severe knee or toe-related impairment.

     The ALJ also noted the Plaintiff made complaints of migraine

headaches;   however,    he   found   no   evidence     of   a   diagnosis    or

treatment under a neurologist to establish Plaintiff’s headaches

were medically determinable impairments. T. 729. Nonetheless, the


                                      9
ALJ considered their impact on Plaintiff’s basic work activities

and determined that Plaintiff’s migraine headaches caused no more

than minimal limitation and accordingly found them to be nonsevere.

Id.   Again, the ALJ’s conclusion is well-supported by the medical

evidence of record, and the Court finds no error in it. See, e.g.,

Perez v. Astrue, 907 F. Supp. 2d 266, 272 (E.D.N.Y. 2012) (finding

no error with the ALJ’s step two determination that claimant’s

impairment was nonsevere); Terrance v. Colvin, No. 1:14-CV-00708

(LGF)(MAT), 2017 WL 3393576, at *2 (finding no step two error where

claimant’s carpal tunnel syndrome did not significantly limit her

abilities to perform basic work activities and thus was nonsevere).

II.   Assessment of Consultative Examiners’ Opinions

      Plaintiff further contends that the ALJ relied on his own lay

opinion at step two, because he afforded only “little weight” to

the opinion of consultative examiner of Dr. Carolyn Ling. In

particular, Plaintiff argues that the ALJ was required to credit

Dr. Ling’s opinion over the opinion of consultative examiner

Dr.   Nikita   Dave,   because     Dr.   Dave’s    examination       predated

Plaintiff’s pericarditis diagnosis and treatment.             This argument

lacks merit.       Dr. Dave examined Plaintiff on November 13, 2013.

T. 341-44. Plaintiff’s chief complaints to Dr. Dave were bipolar

disorder, posttraumatic stress disorder, depression, anxiety, and

suicidal   ideation.   T.   341.    Plaintiff     mentioned    the    recent

occurrence of chest pain and an abnormal EKG. Plaintiff also


                                    10
mentioned bilateral knee pain she believed was caused by her

obesity. Id.

     Upon examination, Plaintiff showed no signs of distress,

exhibited a normal gait, full flexion of her spine, and full range

of motion of all joints. T. 343. Dr. Dave diagnosed Plaintiff with

hypertension with possible EKG evidence of left ventricular strain,

with no recurrence of chest pain; mild bilateral knee pain; and

obesity. Id. Dr. Dave opined that based on his physical examination

of Plaintiff, she had “no limitations.” Id.

     In his decision, the ALJ afforded great weight to Dr. Dave’s

opinion and findings that Plaintiff’s physical functioning and

systems were all within normal limits. T. 729. He noted that

Plaintiff’s repeated primary care evaluations were all within

normal   limits     and   consistent     with   Dr.   Dave’s   assessment.

Furthermore,   he   noted   Dr.   Dave’s   opinion    is   consistent   with

Plaintiff making no allegations of physical limitations at her

hearing. Id.

     Dr. Ling examined Plaintiff on April 27, 2015.            T. 1291-95.

Upon physical examination, Plaintiff appeared in no acute distress.

Plaintiff had a limping gait and was unable to walk on her heels or

toes secondary to left knee pain. Id. Plaintiff’s stance was

normal, she used no assistive devices, and was able to change and

get on and off the exam table without help or difficulty. T. 1292-

93. Plaintiff’s heart had a regular rhythm, with no murmur, gallop,


                                    11
or rub audible. T. 1293. Tenderness to palpation was present over

the   substernal     area   of    Plaintiff’s   chest.   Id.    The   remaining

portions of the physical examination were entirely unremarkable.

T. 1293-94. Dr. Ling opined Plaintiff had moderate limitation for

activities requiring mild or greater exertion because of her

cardiac condition and pericarditis. Id. She also opined Plaintiff

had moderate limitation for standing, walking, squatting, and

kneeling due to her left knee pain. Id.

      In his decision, the ALJ afforded little weight to the opinion

of Dr. Ling, noting the opinion conflicts with Plaintiff’s level of

treatment and was based primarily uncorroborated subjective reports

pertaining to knee pain and pericarditis. T. 728. Moreover, the ALJ

noted, that by April 23 2015 (four days prior to Dr. Ling’s

examination and opinion), Plaintiff’s follow-up cardiac testing was

within normal limits and inconsistent with pericardial effusion or

any other cardiological impairments. Id. referring to 1251-54.

      The Court finds no error in the Court’s assessment of the

consultative examiners’ opinions. An ALJ has discretion to weigh

the   opinion   of    a     consultative     examiner    and   attribute    the

appropriate weight based on his review of the entire record. See

Burnette   v.   Colvin,     564    F.   App’x   605,   605   (2d   Cir.   2014).

Moreover,“[g]enuine conflicts in the medical evidence are for the

Commissioner to resolve, and . . . an ALJ is entitled to select

between the conflicting evidence in the record.”               Rolon v. Comm’r


                                        12
of Soc. Sec., 994 F. Supp. 2d 496, 506 (S.D.N.Y. 2014) (quotation

omitted    and      alteration     in    the     original).     Here,   the     ALJ

appropriately resolved the conflict between Dr. Dave’s opinion and

Dr. Ling’s opinion by assessing each opinion’s consistence with the

evidence as a whole, and appropriately concluding that Dr. Ling’s

opinion was unsupported by Plaintiff’s medical record.

       The ALJ’s reliance on Dr. Dave’s opinion was not improper

simply because it predated Plaintiff’s diagnosis of pericarditis.

As discussed at length above, Plaintiff’s most recent cardiac

examinations were essentially normal and she denied any significant

symptoms related to her pericarditis. “A gap of time does not

automatically invalidate a medical source’s opinion,” so long as

the claimant’s condition has not meaningfully deteriorated after

the    opinion      was    rendered.    Wilson    v.   Comm’r   of   Soc.     Sec.,

No. 17-CV-1003-FPG, 2018 WL 4901070, at *4 (W.D.N.Y. Oct. 9, 2018).

In this case, there is nothing to suggest that Plaintiff’s cardiac

condition meaningfully deteriorated after Dr. Dave’s examination,

and the ALJ did not err in relying on Dr. Dave’s opinion.

       For the reasons set forth above, the Court finds that the

ALJ’s step two finding that Plaintiff had no severe physical

impairments was well-supported by the evidence of record.                        In

particular, Dr. Dave’s opinion and the treatment records discussed

in    detail   by    the    ALJ   demonstrate     that   Plaintiff’s    physical

impairments had no significant impact on her ability to perform


                                         13
work-related functions.     Accordingly, the ALJ also did not err in

failing to include any exertional limitations in his assessment of

Plaintiff’s RFC, and the Court finds no error therein and no basis

for remand.

                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment on

the   pleadings   (Docket   No.    12)     is   denied.   The   Commissioner’s

opposing motion for judgement on the pleadings (Docket No. 16) is

granted. The Clerk of the Court is directed to close this case.

      ALL OF THE ABOVE IS SO ORDERED.



                                      S/Michael A. Telesca
                                    _____________________________
                                    HONORABLE MICHAEL A. TELESCA
                                    United States District Judge


Dated:     October 13, 2018
           Rochester, New York




                                      14
